Citation Nr: 0818154	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder  (PTSD). 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1981 to December 1981 
and November 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has PTSD from a sexual assault 
in service.  The Board observes that the law is clear that VA 
will not deny a (PTSD) claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing him/her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA must make all 
reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c) (2007).  As well, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007).  

In this case, the veteran has submitted a letter from the 
Military Department of Arkansas dated in June 1991 noting 
that she was discharged due to emotional problems.  Reference 
was made to a February 1991 medical evaluation board report, 
which was not of record.  The RO has not specifically sent a 
duty to assist letter as to a claim for service connection 
for PTSD related to a personal assault.  As noted above, the 
veteran has also claimed that she was assaulted during her 
period of service.  The RO should send the veteran an 
appropriate stressor development letter providing full notice 
with regard to development of his claim for service 
connection for a psychiatric disorder related to a personal 
assault.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In January 2007 
the veteran was afforded a PTSD examination, the report of 
which noted a diagnosis of PTSD and a nexus between PTSD and 
the miliary sexual assault.  However, the diagnosis was not 
based on a verified in-service stressor.  The examiner made 
reference to the inservice sexual assault.  There was also 
reference to a sexual assault at age of 5 or 6.  VA 
outpatient clinic reports, including a March 2005 entry, 
refer to a rape in the 1970's as the stressor causing PTSD, 
but there was no reference to this in the VA examination 
report.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should contact the Military Department of 
the Arkansas Adjutant General's office or 
other appropriate source and obtain a 
copy of the February 1991 medical 
evaluation board report, and any other 
associated records from the veteran's 
reserve service, and associate any 
records obtained with the claims folder.  

2.  In accordance with the provisions of 
M21-1MR, IV.ii..1.D.17.g and 
III.iv.4.H.30.b, the RO should send the 
veteran an appropriate stressor 
development letter.  The veteran should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  The RO 
should also send the veteran a new VA 
Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request she complete 
it with as much specificity as possible.  
The RO should inform the veteran that if 
she fails to return any form that would 
provide details regarding the in-service 
stressor event or fails to provide 
information useful to verifying this 
event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  

3.  After completing all of the 
development actions requested above, 
schedule the veteran for a VA psychiatric 
examination.  With regard to the 
veteran's claimed physical assault, the 
examiner should indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner is requested 
to review the VA outpatient clinic 
reports dated in 2005 (referring to a 
rape in the 1970's as a stressor) and the 
2007 VA examination report (referring to 
assaults in service and at age 5 or 6).  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



